Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“polarizer” in claim(s) 7,10-11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
The polarizer in claims 7,10-11 is interpreted under 35 U.S.C. 112(f) as absorptive polarizer ([159] of the instant specification, “absorptive polarizer”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1,7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 5 of U.S. Patent No. 9651788. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
Claim(s) 1-4,7-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 9-10 of U.S. Patent No. 9841599. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
Claim(s) 1,7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 5 of U.S. Patent No. 9715112. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
Claim(s) 1,7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10705339. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer (US 6204974).

    PNG
    media_image1.png
    308
    325
    media_image1.png
    Greyscale

Regarding claim 1, Spitzer teaches (Fig. 4, col.7, lines 62-) A method, comprising:
receiving image light (e.g., image light received by 801 similar to 308 in Fig. 3);
reflecting a first portion of the image light (col.8, lines 6-, “reflection in the range of 75 to 99% may be obtained”) via an angled partially reflective surface (the angular surface in 801) toward an eye of a user of a wearable head device (Abstract: head-mountable);
transmitting a second portion (the leak of the light after the aforementioned reflection) of the image light within the wearable head device,
wherein transmitting the second portion of the image light comprises transmitting the second portion of the image light via a polarizer (col.7, lines 62-, “801 comprises a polarizing beam splitter”).

Spitzer does not explicitly teach absorbing the transmitted second portion of the image light within the wearable head device.
Absent any showing of criticality and/or unpredictability, having absorbing the transmitted second portion of the image light within the wearable head device would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, e.g., by means of an absorptive material for the housing 820, for the purposes of reducing stray light.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spitzer by having absorbing the transmitted second portion of the image light within the wearable head device for the purposes of reducing stray light.
 
Regarding claim 2, Spitzer further teaches The method of claim 1, further comprising transmitting environmental light (830) toward the eye via the angled partially reflective surface.

Regarding claim 3, Spitzer further teaches The method of claim 2, wherein the environmental light is received at the angled partially reflective surface via a combiner (801).
Regarding claim 4, Spitzer further teaches The method of claim 3, wherein the polarizer is disposed between the angled partially reflective surface and the combiner (as seen in Fig. 4).

Regarding claim 5, Spitzer further teaches The method of claim 1, wherein the polarizer is oriented vertically with respect to the eye when the wearable head device is worn by the user (e.g., Figs. 26-27).

Regarding claim 6, Spitzer further teaches The method of claim 1, wherein:
the first portion of the image light comprises image light of a first wavelength (e.g., a wavelength reflected 99%, col.8, lines 6-, “reflection in the range of 75 to 99% may be obtained, depending on wavelength of the display emission and optical design of the coatings in cube 801”);
the second portion of the image light comprises image light of a second wavelength (the display being a color display therefore having a second wavelength different from the first, e.g., col.9, line 10, “color”, Examiner notes even if Spitzer does not teach a color display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a color display for the purposes of having desire image effects) different from the first wavelength; and
absorbing the second portion of the image light comprises filtering the second wavelength (col.8, lines 6-, “reflection in the range of 75 to 99% may be obtained, depending on wavelength of the display emission and optical design of the coatings in cube 801”, different wavelengths will have different reflection, at least more likely than not, therefore having filtering effects, with the less reflected light being the second which will be absorb by the housing).

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer (US 6204974) in view of Glinski (US 20080013051).
Regarding claim 7, Spitzer teaches (Fig. 4, col.7, lines 62-) A wearable head device (Abstract: head-mountable) comprising:
an image source configured to produce image light (the source generates the display light, col.8, line 3, “display light”);
an angled partially reflective surface configured to receive the image light (e.g., image light received by 801 similar to 308 in Fig. 3) and reflect a first portion of the image light (col.8, lines 6-, “reflection in the range of 75 to 99% may be obtained”) toward an eye of a user of the wearable head device; and
a polarizer (col.7, lines 62-, “801 comprises a polarizing beam splitter”) configured to transmit a second portion (the leak of the light after the aforementioned reflection) of the image light within the wearable head device.

Spitzer does not teach the polarizer configured to absorb the transmitted second portion of the image light.
However, in an analogous optics field of endeavor, Glinski teaches a polarizer configured to absorb a transmitted portion of image light ([24], “absorptive polarizer 30 functions as a clean-up polarizer that absorbs s-polarized light rays that leak through reflective polarizer 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizer configured to absorb the transmitted second portion of the image light as taught by Glinski in the teaching of Spitzer for the purposes of reducing stray light.

Regarding claim 8, Spitzer further teaches The wearable head device of claim 7, wherein the angled partially reflective surface is further configured to receive environmental light (830) and transmit the environmental light toward the eye.

Regarding claim 9, Spitzer further teaches The wearable head device of claim 8, further comprising a combiner, wherein the environmental light is received at the angled partially reflective surface via the combiner (801).

Regarding claim 10, Spitzer further teaches The wearable head device of claim 9, wherein the polarizer is disposed between the angled partially reflective surface and the combiner (as seen in Fig. 4).

Regarding claim 11, Spitzer further teaches The wearable device of claim 7, wherein the polarizer is oriented vertically with respect to the eye when the wearable head device is worn by the user (e.g., Figs. 26-27).

Regarding claim 12, The wearable device of claim 7, wherein:
the first portion of the image light comprises image light of a first wavelength (e.g., a wavelength reflected 99%, col.8, lines 6-, “reflection in the range of 75 to 99% may be obtained, depending on wavelength of the display emission and optical design of the coatings in cube 801”);
the second portion of the image light comprises image light of a second wavelength (the display being a color display therefore having a second wavelength different from the first, e.g., col.9, line 10, “color”, Examiner notes even if Spitzer does not teach a color display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a color display for the purposes of having desire image effects) different from the first wavelength; and
absorbing the second portion of the image light comprises filtering the second wavelength (col.8, lines 6-, “reflection in the range of 75 to 99% may be obtained, depending on wavelength of the display emission and optical design of the coatings in cube 801”, different wavelengths will have different reflection, at least more likely than not, therefore having filtering effects, with the less reflected light being the second which will be absorb by the housing).

Claim(s) 1-3,5,7-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glinski (US 20080013051) in view of Spitzer (US 6204974).
  

    PNG
    media_image2.png
    712
    696
    media_image2.png
    Greyscale

Regarding claim 1, Glinski teaches (Fig. 1, [12], “head-mounted displays”) A method, comprising: 
receiving image light (22s2+22p2);
transmit a first portion (22p2) of the image light;
absorbing a second portion of the image light within the wearable head device,
wherein absorbing the second portion of the image light comprises absorbing the second portion of the image light via a polarizer ([24], “absorptive polarizer 30 functions as a clean-up polarizer that absorbs s-polarized light rays that leak through reflective polarizer 28”).
	Glinski does not explicitly teach reflecting the first portion of the image light via an angled partially reflective surface toward an eye of a user of a wearable head device.
However, in an analogous optics field of endeavor, Spitzer teaches (e.g., Figs. 1,3-10) reflecting an image light via an angled partially reflective surface (e.g., 302 in Fig. 3, 324 in Fig. 8) toward an eye of a user of a wearable head device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reflecting the first portion of the image light via an angled partially reflective surface toward an eye of a user of a wearable head device as taught by Spitzer in the teaching of Glinski for the purposes of having a see-through display.

Regarding claim 2, Glinski in view of Spitzer teaches all the limitations as stated in claim 1, but does not explicitly teach transmitting environmental light toward the eye via the angled partially reflective surface.
However, in an analogous optics field of endeavor, Spitzer teaches transmitting environmental light toward the eye via an angled partially reflective surface (e.g., Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitting environmental light toward the eye via the angled partially reflective surface as further taught by Spitzer in the teaching of the Glinski in view of Spitzer for the purposes of having a see-through display.

Regarding claim 3, the modified Glinski in view of Spitzer teaches all the limitations as stated in claim 1, but does not explicitly teach the environmental light is received at the angled partially reflective surface via a combiner.
However, in an analogous optics field of endeavor, Spitzer teaches the environmental light is received at the angled partially reflective surface via a combiner (e.g., 801 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the environmental light is received at the angled partially reflective surface via a combiner as further taught by Spitzer in the teaching of the modified Glinski in view of Spitzer for the purposes of having a see-through display.

Regarding claim 5, Glinski in view of Spitzer teaches all the limitations as stated in claim 1, but does not explicitly teach the polarizer is oriented vertically with respect to the eye when the wearable head device is worn by the user.
Absent any showing of criticality and/or unpredictability, having the polarizer is oriented vertically with respect to the eye when the wearable head device is worn by the user would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Glinski in view of Spitzer by having the polarizer is oriented vertically with respect to the eye when the wearable head device is worn by the user for the purposes of design choice.
 
	Regarding claims, 7-9,11, mutatis mutandis, Glinski in view of Spitzer teaches all the limitations as stated in claims 1-3,5 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234